AFFIRMED; Opinion Filed July 10, 2015.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01414-CV

                                CITY OF DALLAS, Appellant
                                          V.
                           D.R. HORTON – TEXAS, LTD., Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-14-00682-F

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Myers
       The City of Dallas brings an interlocutory appeal of the trial court’s order denying its

plea to the jurisdiction in the suit brought by D.R. Horton – Texas, Ltd. seeking disannexation

from the City. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West 2015). The City brings

six issues contending the trial court erred by denying the plea to the jurisdiction. We affirm the

trial court’s order denying the plea to the jurisdiction.

                                          BACKGROUND

       In 1971, the City annexed an area that was .7284 of a square mile, approximately 466.176

acres. In 2008, appellee owned about 267 acres of the area, which was more than fifty percent of

the area. In 2008, appellee filed a petition with the City requesting that the City disannex the

area because the City had not provided services to the area that were substantially equivalent to

the services the City provided to similar areas. The City did not act on the petition, and appellee
took no further action at that time. Five years later, on September 3, 2013, appellee filed a

second petition for disannexation. When the City did not act on this petition within ninety days,

appellee brought suit against the City on January 24, 2014, seeking disannexation of the area.

The City filed a plea to the jurisdiction asserting it was immune from suit and that the trial court

lacked subject-matter jurisdiction over appellee’s suit. The trial court held a hearing on the

City’s plea to the jurisdiction and denied the plea. The City now appeals.

                                      MUNICIPAL ANNEXATION ACT OF 1963

            The parties agree that the Municipal Annexation Act of 1963 (“the Act”) applies in this

case because it was the statute under which the area was annexed in 1971. See TEX. REV. CIV.

STAT. ANN. art. 970a (repealed 1987).1 The Act permitted cities to annex unincorporated areas

bordering the city. Id. § 7.A. The Act provided that if the city failed within three years after

annexation to provide the annexed area with substantially equivalent governmental and

proprietary services as the city provided other areas with similar population density, topography,

and patterns of land utilization, then the owners of fifty percent or more of the land and a

majority of the qualified voters in the annexed area could petition the city to disannex the area.

Id. § 10.A.2 If the city failed or refused to disannex the area within ninety days, then any signer


     1
       See Act of Apr. 29, 1963, 58th Leg., R.S., ch. 160, 1963 Tex. Gen. Laws 447, 447–54, repealed by Act of May 1, 1987, 70th Leg., R.S.,
ch. 149, § 49(1), 1987 Tex. Gen. Laws 707, 1306 (adoption of Texas Local Government Code) (current provision codified at chapter 43 of the
Texas Local Government Code).
     2
         Section 10.A provides:
            Sec. 10.A. From and after the effective date of this Act, any city annexing a particular area shall within three (3) years of
            the effective date of such annexation provide or cause to be provided such area with governmental and proprietary services,
            the standard and scope of which are substantially equivalent to the standard and scope of governmental and proprietary
            services furnished by such city in other areas of such city which have characteristics of topography, patterns of land
            utilization, and population density similar to that of the particular area annexed. In the event a city fails or refuses to
            provide or cause to be provided such services within the time specified herein, a majority of the qualified voters residing
            within such particular annexed area and the owners of fifty per cent (50%) or more of the land in such particular annexed
            area, which area must adjoin the outer boundaries of the city, may petition the governing body of such city to disannex
            such particular annexed area. Should the governing body of such city fail or refuse to disannex such particular annexed
            area within ninety (90) days after receipt of a valid petition, any one or more of the signers of such petition may, within
            sixty (60) days of the date of such failure or refusal, file in a district court of the district in which such city is located an
            action requesting that the particular annexed area be disannexed. Upon the filing of an answer in such cause by the
            governing body of such city, and upon application of either party, the case shall be advanced and heard without further
            delay, all in accordance with the Texas Rules of Civil Procedure. Upon hearing of the case, if the district court finds that a
            valid petition was filed with the city, that the particular annexed area is otherwise eligible for disannexation under the
            provisions of this Section, and that the standard and scope of governmental and proprietary services provided or caused to


                                                                         –2–
of the petition could bring suit against the city within sixty days requesting that the area be

disannexed. Id. If the trial court found that the city had failed to provide substantially equivalent

governmental and proprietary services to the annexed area, then the court would enter an order

disannexing the area. Id.

              The petition for disannexation had to have attached to it “the sworn affidavit of any

qualified voter who signed the petition” stating where and when the petition was posted in the

annexed area and “the sworn affidavit of three (3) or more qualified voters signing the petition, if

there be that many, stating the total number of qualified voters residing in the particular annexed

area and the approximate total acreage within such particular annexed area.” Id. § 10.C.3




              be provided to such particular annexed area are not substantially equivalent to the standard and scope of governmental and
              proprietary services provided or caused to be provided other areas of such city having characteristics of topography,
              patterns of land utilization and population density similar to that of the particular annexed area, it shall enter an order
              disannexing such particular annexed area. Provided, however, that the right of disannexation provided for in this Section
              shall not be available to any particular annexed area which was lawfully within the city limits of a city at the time of the
              approval or sale of any general obligation bonds of the city if proceeds therefrom have been expended for capital
              improvements to serve such particular annexed area, so long as any such bonds are outstanding.
TEX. REV. CIV. STAT. ANN. art. 970a, § 10.A.
     3
         Section 10.C provides:
              C. The request and petition for disannexation provided for in Subsection A of this Section of this Act shall be made by the
              qualified voters and landowners signing and presenting to the City secretary a written petition requesting disannexation.
              The signatures to the petition need not be appended to one paper, but each signer shall sign his or her name in ink or
              indelible pencil, and each signer signing the petition as a qualified voter shall sign his or her name as it appears on the
              official copy of the current poll list or an official copy of the current list of exempt voters and each qualified voter shall
              note on such petition his or her residence address and the precinct number and serial number that appear on his or her poll
              tax receipt, exemption certificate, or such other voter registration certificate that may be provided for by law. Each
              landowner signing the petition shall note thereon opposite his or her name the approximate total acreage he or she owns
              within the particular annexed area. The petition shall describe the particular annexed area to be disannexed and have
              attached to it a plat of the particular annexed area. Prior to circulating the petition for disannexation among the qualified
              voters and landowners, notice of the petition shall be given by means of posting for ten (10) days a copy of the petition in
              three (3) public places in the particular annexed area and by publishing it for (1) issue in a newspaper or newspapers of
              general circulation servicing the particular annexed area at least fifteen (15) days prior to the circulation of the petition.
              Proof of posting and publication of the notice shall be made by attaching to the petition presented to the city secretary: (1)
              the sworn affidavit of any qualified voter who signed the petition stating the places where and the dates when the petition
              was posted, and (2) the sworn affidavit of the publisher of the newspaper or newspapers setting forth the name of the
              newspaper or newspapers and the issue and date in which the notice was published. In addition, there shall be attached to
              the petition the sworn affidavit of three (3) or more qualified voters signing the petition, if there be that many, stating the
              total number of qualified voters residing in the particular annexed area and the approximate total acreage within such
              particular annexed area.
Id. § 10.C.




                                                                          –3–
                                PLEA TO THE JURISDICTION

       In its first issue, the City contends the trial court erred by denying the City’s plea to the

jurisdiction, asserting the City is immune from appellee’s suit. Political subdivisions, like the

City, derive governmental immunity from the state’s sovereign immunity when they perform

governmental functions.      City of Houston v. Williams, 353 S.W.3d 128, 134 (Tex. 2011).

Governmental entities retain immunity from suit unless the immunity has been expressly waived

by the legislature.    Id.   Legislative consent for suit must be “by clear and unambiguous

language.” TEX. GOV’T CODE ANN. § 311.034 (West 2013). The plaintiff must plead facts that

affirmatively demonstrate that governmental immunity has been waived and that the trial court

has subject matter jurisdiction. City of Dallas v. Turley, 316 S.W.3d 762, 767 (Tex. App.—

Dallas 2010, pet. denied).

       A plea to the jurisdiction may challenge the plaintiff’s pleading, the existence of the

jurisdictional facts alleged in the pleading, or both. Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 226 (Tex. 2004). “When a plea to the jurisdiction challenges the pleadings, we

determine if the pleader has alleged facts that affirmatively demonstrate the court’s jurisdiction

to hear the cause.” Id. “We construe the pleadings liberally in favor of the plaintiffs and look to

the pleaders’ intent.” Id. When the defendant challenges the existence of jurisdictional facts, the

defendant must meet the summary judgment standard of proof. Id. at 228. Under that standard,

the defendant must present conclusive proof regarding a jurisdictional fact. See id.; see also

Unifund CCR Partners v. Watson, 337 S.W.3d 922, 926 (Tex. App.—Amarillo 2011, no pet.). If

the defendant meets this burden, the plaintiff must present sufficient evidence to show there is a

disputed issue of material fact regarding the jurisdictional issue or the plea to the jurisdiction will

be sustained. Miranda, 133 S.W.3d at 228; City of Dallas v. Heard, 252 S.W.3d 98, 102 (Tex.

App.—Dallas 2008, pet. denied). If the defendant fails to present conclusive proof of a fact


                                                 –4–
negating jurisdiction, the plaintiff has no burden to present evidence on the jurisdictional issue.

Unifund, 337 S.W.3d at 926.

       The Act expressly permits a petitioner seeking disannexation to file suit against a city if

the city does not timely disannex the area. Therefore, in this case, the Act waived the City’s

governmental immunity from suit if appellee alleged a valid claim for disannexation.            See

Kaufman Cnty. v. Combs, 393 S.W.3d 336, 345 (Tex. App.—Dallas 2012, pet. denied)

(“Although governmental immunity does not shield a governmental entity from a valid takings

claim, it does apply when a plaintiff does not allege a valid takings claim.”).

                                TIMELINESS OF FILING SUIT

       In its second issue, the City contends the trial court erred by denying the plea to the

jurisdiction because appellee’s suit was time barred when appellee failed to file suit within sixty

days of the City’s refusal to disannex the area in 2008. See Prairie View A & M Univ. v. Chatha,

381 S.W.3d 500, 515 (Tex. 2012) (“a statutory prerequisite to suit . . . (such as timely filing a

lawsuit) is jurisdictional when the defendant is a governmental entity”).

       The City asserts that when appellee filed its first petition for disannexation in 2008 and

the City failed to disannex the area within ninety days, appellee had to file suit within sixty days

or be forever barred from seeking disannexation under section 10 of the Act. The City argues

that a person seeking disannexation that files a petition with a city but does not bring suit cannot

file a second petition and then bring suit when the city denies that petition. Appellee asserts it

timely filed its suit because it was filed within sixty days of the City’s failure to grant the

September 3, 2013 petition.

       The statute is silent on whether landowners and voters in the annexed area can bring only

one petition for disannexation or whether they can file a second petition if no one files suit after




                                                –5–
the first petition. We must construe the statute to determine whether multiple disannexation

petitions may be brought.

       Statutory construction is a question of law we review de novo. Our objective is to
       determine and give effect to the Legislature’s intent, and “the truest manifestation
       of what lawmakers intended is what they enacted.” Proper construction requires
       reading the statute as a whole rather than interpreting provisions in isolation.
       “[C]ourts should not give an undefined statutory term a meaning out of harmony
       or inconsistent with other provisions, although it might be susceptible of such a
       construction if standing alone.”

In re Mem’l Hermann Hosp. Sys., No. 14-0171, 2015 WL 2438752, at *5 (Tex. May 22, 2015)

(footnotes omitted) (quoting Combs v. Roark Amusement & Vending, L.P., 422 S.W.3d 632, 635

(Tex. 2013); Tex. Dep’t of Transp. v. Needham, 82 S.W.3d 314, 318 (Tex. 2002)).

       The statute does not restrict the number of petitions for disannexation that landowners

and voters may file, and it does not appear that multiple petitions would render other parts of the

statute unworkable. Further, judicial imposition of a restriction on the number of petitions for

disannexation would not further the legislature’s intent in passing the statute. It is clear from the

statute that the legislature intended to permit cities to annex unincorporated areas and provide

governmental and proprietary services to those areas. The benefit of receiving those services

comes at a cost—the annexed areas will be subject to the city’s taxes and other statutes.

However, if the city fails to provide the annexed area with the services it provides similar areas,

then the Act permits the landowners and voters to leave the city through disannexation. The

City’s construction of the statute does not forward these purposes, while appellee’s construction

fits the legislative purpose of the Act. If a city annexes an area and does not provide sufficient

services, and the landowners and voters petition for disannexation but fail to timely file suit

based on that petition, and the city continues not to provide sufficient services, we fail to see how

the city is harmed by permitting a new petition for disannexation. Instead, the city has reaped a

windfall of tax revenue for the time that the area should have been disannexed. Nor do we see a


                                                –6–
reason why the landowners and voters should be bound to stay forever in a city when the city

fails to provide sufficient services merely because previous petitioners did not file suit.4 For us

to impose a restriction on the number of petitions for disannexation that may be filed when such

a restriction is not present in the statute and is not necessary for the operation of the statute or the

fulfillment of the legislature’s intent would constitute legislating from the bench. Accordingly,

we agree with appellee that the statute does not bar landowners and voters from bringing a

second petition when suit was not filed under the first petition.

           Appellee filed its second petition with the City on September 3, 2013. The City was

deemed to have refused the petition when it failed to disannex the area by December 2, 2013.

Appellee then had sixty days, until January 31, 2014, to file suit in district court. Appellee filed

suit on January 24, 2014. We conclude appellee timely filed suit. We overrule the City’s second

issue.

               COMPLIANCE WITH THE REQUIREMENTS FOR THE PETITION

           In its third, fifth, and sixth issues, the City contends appellee’s suit is barred because no

qualified voter signed the petition or the attached affidavits. The City contends the failure to

have a qualified voter sign the petition, the affidavit of posting, and the affidavit of voters and

acreage meant that appellee did not have standing, the suit was not ripe, the suit did not meet the

jurisdictional prerequisites, and the trial court lacked subject-matter jurisdiction over the case.

           The City asserts that because no voters resided in the area, appellee could not meet the

standing requirement in section 10.A that a petition for disannexation may be brought by “a

majority of the qualified voters residing within such particular annexed area and the owners of

fifty per cent (50%) or more of the land . . . .” We disagree. When there are no voters in the


     4
        In this case, the petitioner for both petitions was the same—appellee. However, the City’s reasoning would also bar other landowners and
voters from seeking disannexation under a second petition even if they did not own or reside on the property at the time of the first petition.



                                                                     –7–
area, a majority of zero voters is zero. Appellee owned more than fifty percent of the area to be

disannexed. Therefore appellee, joined by a majority of zero voters, had standing to bring the

petition for disannexation.

            The City also asserts that section 10.C required that a qualified voter residing in the area

sign the petition for disannexation and the affidavits of posting and of voters and acreage. In this

case, the parties stipulated that no qualified voter resides in the area, and no qualified voter

signed the second petition. The only signatory to the second petition was David Booth, who

signed as assistant vice president of appellee’s general partner. Booth also signed the Affidavit

of Voters and Acreage. The Affidavit of Posting was signed by Elsie Thurman.5

            Viewing the Act as a whole, we disagree with the City’s interpretation of the Act as

requiring a voter to sign the petition and the attached affidavits because the City’s interpretation

of that language would make other parts of the Act unworkable. Section 8.A of the Act provides

that if a city refused to allow an area within the city’s extraterritorial jurisdiction to incorporate,

then

            a majority of the resident voters, if any, in the territory of such proposed city and
            the owners of fifty per cent (50%) or more of the land in such proposed city may
            petition the governing body of such city and request annexation by such city.

Id. § 8.A.6 This provision permitted the landowners to seek annexation by a city even if no voter

resided in the territory. Section 9 of the Act set forth the requirements for a petition requesting

     5
       Thurman also signed the cover letter sent to the City with the petition and affidavits. The letterhead of the cover letter was for Land Use
Planning & Zoning Services. The record does not disclose what the relationship was, if any, between that company and appellee.
     6
         Section 8.A provides:
            Sec. 8. A. No city may be incorporated within the area of the extraterritorial jurisdiction of any city without the written
            consent of the governing body of such city. Should such governing body refuse to grant permission for the incorporation
            of such proposed city, a majority of the resident voters, if any, in the territory of such proposed city and the owners of fifty
            per cent (50%) or more of the land in such proposed city may petition the governing body of such city and request
            annexation by such city. Should the governing body of such city fail or refuse to annex the area of such proposed city
            within six (6) months from the date of receipt of such petition, proof of such failure or refusal shall constitute authorization
            for the incorporation of such proposed city insofar as the purposes of this Subsection are concerned. Written consent or
            authorization for the incorporation of a proposed city, insofar as the provisions of this Subsection are concerned, shall
            mean only authorization to initiate incorporation proceedings for such proposed city as otherwise provided by law. The
            provisions of this Subsection shall apply only to the area of a proposed city which lies within the extraterritorial
            jurisdiction of such city.


                                                                         –8–
annexation under section 8.A.                           Those requirements included the same requirement for the

signing of the petition and the affidavits of posting and of voters and acreage set forth in section

10.C for a petition for disannexation. Like the petition for disannexation, the Act states that a

petition for annexation under section 8.A be signed by landowners and voters and that voters

sign the affidavits of posting and of voters and acreage.7 To strictly construe section 9 as

requiring a petition for annexation under section 8.A be signed by a voter and that voters sign the

attached affidavits would render meaningless section 8.A’s authorization for landowners to bring

a petition for annexation when no voter resides in the territory. A fundamental tenet of statutory

construction is that courts “avoid adopting an interpretation that ‘renders any part of the statute

meaningless.’” City of Dallas v. TCI W. End, Inc., No. 13-0795, 2015 WL 2147986, at *2 (Tex.

May 8, 2015) (per curiam) (quoting Crosstex Energy Servs, L.P. v. Pro Plus, Inc., 430 S.W.3d

384, 390 (Tex. 2014)). To avoid rendering part of section 8.A meaningless, we interpret the

requirements that a voter sign the petition and affidavits to require a voter’s signature if a voter

resides in the area. If no voter resides in the area, then the affidavits need not be signed by a

voter, and the requirement that a voter sign the petition does not apply.

TEX. REV. CIV. STAT. ANN. art. 970a, § 8.A.
      7
           Section 9 provides:
              Sec. 9. The petition for annexation provided for in Subsection A of Section 8 of this Article and the petition requesting the
              availability of services provided for in Subsection B of Section 8 of this Article shall be made by the voters and landowners
              signing and presenting to the city secretary or clerk a written petition requesting annexation or requesting such services.
              The signatures to the petition need not be appended to one paper, but each signer shall sign his or her name in ink or
              indelible pencil, and each signer signing the petition as a voter shall sign his or her name as it appears on the official copy
              of the current poll list or an official copy of the current list of exempt voters and each voter shall note on such petition his
              or her residence address and the precinct number and serial number that appear on his or her poll tax receipt, exemption
              certificate, or such other voter registration certificate that may be provided for by law. Each landowner signing the petition
              shall note thereon opposite his or her name the approximate total acreage he or she owns within the territory. The petition
              shall describe the territory to be annexed or the territory to which such services are requested to be made available and
              have attached to it a plat of the territory. Prior to circulating the petition for annexation or such services among the voters
              and landowners, notice of the petition shall be given by means of posting for ten (10) days a copy of the petition in three
              (3) public places in the territory and by publishing it for one (1) issue in a newspaper of general circulation serving the
              territory at least fifteen (15) days prior to the circulation of the petition. Proof of posting and publication of the notice shall
              be made by attaching to the petition presented to the city secretary or clerk: (1) the sworn affidavit of any voter who
              signed the petition, stating the places where and the dates when the petition was posted; and (2) the sworn affidavit of the
              publisher of the newspaper setting forth the name of the newspaper and the issue and date when the notice was published;
              (3) in addition, there shall be attached to the petition the sworn affidavit of three (3) or more voters signing the petition, if
              there be that many, stating the total number of voters residing in the territory and the approximate total acreage within the
              territory.
Id. § 9.



                                                                            –9–
       We know of no reason not to apply the same interpretation to the nearly identical

language in section 10.C. See Needham, 82 S.W.3d at 318 (“[C]ourts should not give an

undefined statutory term a meaning out of harmony or inconsistent with other provisions,

although it might be susceptible of such a construction if standing alone.”). Accordingly, we

conclude that the requirements of section 10.C that at least one voter sign the disannexation

petition and that a voter sign the affidavits of posting and of voters and acreage do not apply

when no voter resides in the area sought to be disannexed. Therefore, in this case, the fact that a

voter did not sign the petition for disannexation or the affidavits did not deprive appellee of

standing to bring the suit for disannexation, it did not render the suit unripe, and it did not

deprive the trial court of subject-matter jurisdiction over the suit.

       The City cites two cases in support of its assertion that appellee’s petition had to be

signed by a voter: Freeman v. Town of Flower Mound, 173 S.W.3d 839 (Tex. App.—Fort Worth

2005, no pet.), and Smith v. City of Brownwood, 161 S.W.3d 675 (Tex. App.—Eastland 2005, no

pet.). In those cases, landowners sought disannexation for their own properties, which were less

than half of the areas that had been annexed. See Freeman, 173 S.W.3d at 839 (seeking

disannexation of 1,200 acres out of 5,044 acres); Smith, 161 S.W.3d at 677 (seeking

disannexation of 13 out of 153 acres). The issue before the courts of appeals was whether the

statute, section 43.141 of the Texas Local Government Code, permitted partial disannexation.

See TEX. LOC. GOV’T CODE ANN. § 43.141(a) (West 2008). The courts held the statute required

a majority of voters of an entire annexed area to seek disannexation and that partial

disannexation was not permitted under the statute. See Freeman, 173 S.W.3d at 841; Smith, 161

S.W.3d at 679–80. In this case, however, appellee seeks disannexation of the entire annexed

area, not just its own property. Moreover, the statute on which the parties sought disannexation,

section 43.141 of the local government code, is distinguishable from section 10 of the Act.

                                                 –10–
Section 43.141 of the local government code states that the petition for disannexation may be

brought by voters only. The statute does not permit landowners who are not voters in the area to

seek disannexation. See TEX. LOC. GOV’T CODE ANN. § 43.141(a) (“A majority of the qualified

voters of an annexed area may petition the governing body of the municipality to disannex the

area . . . .”). Because the issue before the courts and the statute they applied in those cases were

so different from the issue and statute before us in this case, Freeman and Smith are

distinguishable.

       We overrule the City’s third, fifth, and sixth issues.

                                  BOND VALIDATION SUIT

       In its fourth issue, the City contends the trial court lacked subject-matter jurisdiction over

the suit because a bond-validation suit precluded appellee’s challenge to the City’s boundaries.

       In 2001, the City brought suit under the Expedited Declaratory Judgment Act (EDJA)

seeking validation of public securities. See TEX. GOV’T CODE ANN. §§ 1205.001–.152 (West

2000). The trial court rendered a final judgment approving the bonds.

       Section 1205.151 provides that a judgment in an EDJA suit is binding and operates as a

permanent injunction against the filing of proceedings “contesting the validity of . . . each matter

that could have been raised” in the suit on all persons residing or owning property in the city

issuing the bonds. Id. § 1205.151(b)(4)(B), (c)(3); see also id. § 1205.023(2) (EDJA suit is class

action binding all persons who own property or reside in bond issuer’s territory). Section

1205.021(2)(B) states, “An issuer may bring an action under this chapter to obtain a declaratory

judgment as to: . . . (2) the legality and validity of each public security authorization relating to

the public securities, including if appropriate: . . . (B) the organization or boundaries of the

issuer . . . .” Id. § 1205.021(2)(B). Section 1205.061(a)(1) provides that a trial court “may

enjoin the commencement, prosecution, or maintenance of any proceeding that contests the


                                               –11–
validity of: (1) any organizational proceeding or boundary change of the issuer . . . .” Id. §

1205.061(a)(1). Contrary to the City’s argument, a suit for disannexation is not a challenge to

the validity of a city’s existing boundaries.    Voters and landowners seeking disannexation

necessarily admit they reside or their property is located within the city’s boundaries. Instead, a

suit for disannexation is a claim that a city is not entitled under the law to continue to maintain

jurisdiction over the area.

       Appellee does not dispute that the area was within the City’s boundaries in 1998. Nor

does appellee contest the validity of the 1971 annexation that changed the City’s boundaries to

include the area in the City. Furthermore, the City does not explain how appellee’s suit for

disannexation affects “the legality and validity” of the bonds issued in 1998.          See id. §

1205.021(2). The City states in its brief that “[a]ny change in the boundaries after the validation

affects the tax base on which the bonds were validated.” But the City does not explain how a

change in the City’s boundaries or tax base after the judgment in the EDJA suit would void or

otherwise affect the validity of the bonds, and the City did not cite any authority in support of

this statement.    Nor did the City cite any evidence in the record that would show the

disannexation of this area would affect the City’s tax base or threaten the validity of the bonds.

See TEX. R. APP. P. 38.1(i) (argument in appellant’s brief “must contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the record”).

We conclude that sections 1205.061 and 1205.151 do not bar appellee’s suit for disannexation.

       The City cites two cases, City of Lubbock v. Isom, 615 S.W.2d 171, 172 (Tex. 1981) (per

curiam), and Taxpayers for Sensible Priorities v. City of Dallas, 79 S.W.3d 670 (Tex. App.—

Dallas 2002, pet. denied). In City of Lubbock, a participant in an EDJA suit did not appeal and

later sought to bring a bill of review challenging the validity of the EDJA judgment approving

the issuance of bonds by the city. City of Lubbock, 615 S.W.2d at 171–72. The supreme court

                                              –12–
determined that the participant was barred from bringing the bill of review because the statute

imposed a permanent injunction against suits contesting the validity of the bonds and barred the

action. The City of Dallas case involved the 1998 bond election relied on by the City in this

case. In that case, the plaintiffs sued the City asserting the City had not used the bond funds in

the manner described in pamphlets the City had issued to set out the bond issues in the election.

The plaintiffs sought an injunction to require the City to spend the proceeds from the bonds in

the manner approved by the voters. City of Dallas, 79 S.W.3d at 673. Both cases involved

challenges to the validity of the bond programs or the cities’ use of the bond funds. In this case,

however, appellee does not even mention the bonds in its suit, much less challenge their validity.

City of Dallas and City of Lubbock are distinguishable.

       We conclude that the bond validation suit did not bar appellee’s suit for disannexation.

We overrule the City’s fourth issue. We also conclude that the City has not shown the trial court

erred by denying the City’s plea to the jurisdiction. We overrule the City’s first issue.

                                         CONCLUSION

       We affirm the trial court’s order denying the City’s plea to the jurisdiction.




                                                    /Lana Myers/
                                                    LANA MYERS
141414F.P05                                         JUSTICE




                                               –13–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

CITY OF DALLAS, Appellant                              On Appeal from the 116th Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-01414-CV          V.                         Trial Court Cause No. DC-14-00682-F.
                                                       Opinion delivered by Justice Myers. Justices
D.R. HORTON - TEXAS, LTD., Appellee                    Fillmore and Evans participating.

        In accordance with this Court’s opinion of this date, the order of the trial court denying
the plea to the jurisdiction is AFFIRMED.

       It is ORDERED that appellee D.R. Horton - Texas, Ltd. recover its costs of this appeal
from appellant City of Dallas.


Judgment entered this 10th day of July, 2015.




                                                –14–